WRIGHT, Circuit Judge,
dissenting: I respectfully dissent.
An employer is entitled to fair notice when dealing with the Government. An occupational safety and health standard must give an employer fair warning of the conduct which it prohibits or requires. Diamond Roofing v. OSHRC, 528 F.2d 645, 649 (5th Cir. 1976). The regulations in issue do not give this fair warning.
I believe that the employers could properly have assumed that the specific standards of 29 C.F.R. § 1910.217 controlled over the more general 29 C.F.R. § 1910.212. This is even more supportable when the differing opinions of the administrative law judges and commissioners below are considered.
A statute which is so vague that men of common intelligence must necessarily guess at its meaning and differ as to its application violates due process. Connally v. General Construction Co., 269 U.S. 385, 391, 46 S.Ct. 126, 70 L.Ed. 322. . . This rule applies to regulations. See Boyce Motor Lines, Inc. v. United States, 342 U.S. 337, 72 S.Ct. 329, 96 L.Ed. 367.
Brennan v. OSHRC, 505 F.2d 869, 872 (10th Cir. 1974).
The decisions of the' Commission should be reversed.